Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-5, and 9-15 are allowed.  All rejections are withdrawn.  The amendments dated 3-31-2022 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 11.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  driving system for automated driving with at least automated transverse guidance for a motor vehicle, g system comprising: 
an indicator for marking regions on the steering wheel, 
a controller that is configured to: 
establish during automated driving that the vehicle has approached an end of automated driving lying ahead such that a first proximity condition is satisfied, and 
react thereto by controlling the indicator for marking regions on the steering wheel such that 
a left hand marking region and 
a right hand marking region are marked on the steering wheel, so that a driver positions his hands on the marked regions on the steering wheel for taking over a driving task, 
wherein taking over of the driving task requires the steering wheel to be touched simultaneously with both hands, 
and 
a sensor that is configured to: 
establish that the driver touches 
a left hand touching portion of the steering wheel with his left hand, 
wherein the controller is configured to 
 react thereto by stopping or altering the marking of only the left hand marking region, 
and establish  that the driver touches 
a right hand touching portion of the steering wheel with his right hand, 
wherein the controller is configured to and react thereto by stopping or altering the marking of only the right hand marking region”.
	Spencer discloses a right and left hand marking of LED lights on the steering wheel based on a second vehicle in a blind spot of the vehicle. 
	Spencer is silent as to  “[a]  driving system for automated driving with at least automated transverse guidance for a motor vehicle, g system comprising: 
an indicator for marking regions on the steering wheel, 
a controller that is configured to: 
establish during automated driving that the vehicle has approached an end of automated driving lying ahead such that a first proximity condition is satisfied, and 
react thereto by controlling the indicator for marking regions on the steering wheel such that 
a left hand marking region and 
a right hand marking region are marked on the steering wheel, so that a driver positions his hands on the marked regions on the steering wheel for taking over a driving task, 
wherein taking over of the driving task requires the steering wheel to be touched simultaneously with both hands, 
and 
a sensor that is configured to: 
establish that the driver touches 
a left hand touching portion of the steering wheel with his left hand, 
wherein the controller is configured to 
 react thereto by stopping or altering the marking of only the left hand marking region, 
and establish  that the driver touches 
a right hand touching portion of the steering wheel with his right hand, 
wherein the controller is configured to and react thereto by stopping or altering the marking of only the right hand marking region”.
	Lisseman discloses where a left and a right hand side of the steering wheel is marked as 116a and 116b.  
	Lisseman is silent as to  “[a]  driving system for automated driving with at least automated transverse guidance for a motor vehicle, g system comprising: 
an indicator for marking regions on the steering wheel, 
a controller that is configured to: 
establish during automated driving that the vehicle has approached an end of automated driving lying ahead such that a first proximity condition is satisfied, and 
react thereto by controlling the indicator for marking regions on the steering wheel such that 
a left hand marking region and 
a right hand marking region are marked on the steering wheel, so that a driver positions his hands on the marked regions on the steering wheel for taking over a driving task, 
wherein taking over of the driving task requires the steering wheel to be touched simultaneously with both hands, 
and 
a sensor that is configured to: 
establish that the driver touches 
a left hand touching portion of the steering wheel with his left hand, 
wherein the controller is configured to 
 react thereto by stopping or altering the marking of only the left hand marking region, 
and establish  that the driver touches 
a right hand touching portion of the steering wheel with his right hand, 
wherein the controller is configured to and react thereto by stopping or altering the marking of only the right hand marking region”.
	Manfred discloses a steering wheel where if a user has to take over to manual then the steering wheel flashes red and if the user touches the steering wheel it is orange and if it is green then the device is deactivated.  If it is red then the driver must provide a manual driving of the steering wheel and the vehicle. 
	Manfred is silent as to  “[a]  driving system for automated driving with at least automated transverse guidance for a motor vehicle, g system comprising: 
an indicator for marking regions on the steering wheel, 
a controller that is configured to: 
establish during automated driving that the vehicle has approached an end of automated driving lying ahead such that a first proximity condition is satisfied, and 
react thereto by controlling the indicator for marking regions on the steering wheel such that 
a left hand marking region and 
a right hand marking region are marked on the steering wheel, so that a driver positions his hands on the marked regions on the steering wheel for taking over a driving task, 
wherein taking over of the driving task requires the steering wheel to be touched simultaneously with both hands, 
and 
a sensor that is configured to: 
establish that the driver touches 
a left hand touching portion of the steering wheel with his left hand, 
wherein the controller is configured to 
 react thereto by stopping or altering the marking of only the left hand marking region, 
and establish  that the driver touches 
a right hand touching portion of the steering wheel with his right hand, 
wherein the controller is configured to and react thereto by stopping or altering the marking of only the right hand marking region”.
	Zhu teaches a device with an electrode 303 and 302 where it is determined if the steering wheel is touched or not. Zhu is silent as to right or left hand touching and then putting the light off when the driver touches the steering wheel. 
	Zhu is silent as to  “[a]  driving system for automated driving with at least automated transverse guidance for a motor vehicle, g system comprising: 
an indicator for marking regions on the steering wheel, 
a controller that is configured to: 
establish during automated driving that the vehicle has approached an end of automated driving lying ahead such that a first proximity condition is satisfied, and 
react thereto by controlling the indicator for marking regions on the steering wheel such that 
a left hand marking region and 
a right hand marking region are marked on the steering wheel, so that a driver positions his hands on the marked regions on the steering wheel for taking over a driving task, 
wherein taking over of the driving task requires the steering wheel to be touched simultaneously with both hands, 
and 
a sensor that is configured to: 
establish that the driver touches 
a left hand touching portion of the steering wheel with his left hand, 
wherein the controller is configured to 
 react thereto by stopping or altering the marking of only the left hand marking region, 
and establish  that the driver touches 
a right hand touching portion of the steering wheel with his right hand, 
wherein the controller is configured to and react thereto by stopping or altering the marking of only the right hand marking region”.
	Jubner (US Patent App. Pub. No.: 20150123947) in FIG. 15 discloses left and right hand elements  436, 436. 
	The light is on on the left to indicate to touch and then the light is on the right to indicate to touch but then a third map comes on to indicate 436.  Once the user performs this multi-touch double-tap gesture, a series of locations on the steering wheel are sequentially illuminated over time to indicate a countdown until Autonomous Drive is activated, as illustrated in drawings (b) and (c). For example, viewing the upright steering wheel as a clock, drawing (b) illustrates a sequence of illuminations that begins with (i) the 2:30 and 9:30 clock positions indicated by a 1; followed by (ii) the 1:30 and 10:30 clock positions indicated by 2; followed by (iii) the 12:30 and 11:30 clock positions indicated by 3. Drawing (c) illustrates finally illuminating the 12 o'clock position indicated by the word “Go” to inform the user that Autonomous Drive is activated and the user can safely take his hands off the wheel.
In order to exit Autonomous Drive mode and enter Adaptive Cruise Control mode, the user grabs the steering wheel. Reference is made to FIG. 16, which is a simplified illustration of a gesture and an exemplary user interface for exiting autonomous drive mode, in accordance with an embodiment of the present invention. FIG. 16 shows two hands 419 gripping steering wheel 410, in accordance with an embodiment of the present invention. A series of locations on the steering wheel is then sequentially illuminated to indicate that Autonomous Drive mode is about to be the deactivated. For example, drawing (a) illustrates a sequence of illuminations that begins with (i) the 11:30 and 12:30 clock positions indicated by a 1; followed by (ii) the 10:30 and 1:30 clock positions indicated by 2; followed by (iii) the 9:30 and 2:30 clock positions indicated by 3. When Autonomous Drive mode is deactivated the vehicle enters Adaptive Cruise Control mode, and a portion 436 of steering wheel 410 next to one of the hands 419 gripping the steering wheel is illuminated, as illustrated in drawing (b) of FIG. 16, and as discussed above with reference to FIG. 14.
	However, it is silent as to sense only the left right hand touch and then turn off and then turn on the right and then when the user touches the right to turn off all and then the autonomous mode can be ended and the manual mode be entered.
	Jubner appears to do  the opposite or the user touches anywhere and then the adaptive cruise control is entered.  See paragraph 80-85. 
	Jubner is silent as to   “[a]  driving system for automated driving with at least automated transverse guidance for a motor vehicle, 
system comprising: 
an indicator for marking regions on the steering wheel, 
a controller that is configured to: 
establish during automated driving that the vehicle has approached an end of automated driving lying ahead such that a first proximity condition is satisfied, and 
react thereto by controlling the indicator for marking regions on the steering wheel such that 
a left hand marking region and 
a right hand marking region are marked on the steering wheel, so that a driver positions his hands on the marked regions on the steering wheel for taking over a driving task, 
wherein taking over of the driving task requires the steering wheel to be touched simultaneously with both hands, 
and 
a sensor that is configured to: 
establish that the driver touches 
a left hand touching portion of the steering wheel with his left hand, 
wherein the controller is configured to 
 react thereto by stopping or altering the marking of only the left hand marking region, 
and establish  that the driver touches 
a right hand touching portion of the steering wheel with his right hand, 
wherein the controller is configured to and react thereto by stopping or altering the marking of only the right hand marking region”.
 	Gardner discloses LED lights around the periphery of the wheel 22a-b.
	Gardner is silent as to  “[a]  driving system for automated driving with at least automated transverse guidance for a motor vehicle, g system comprising: 
an indicator for marking regions on the steering wheel, 
a controller that is configured to: 
establish during automated driving that the vehicle has approached an end of automated driving lying ahead such that a first proximity condition is satisfied, and 
react thereto by controlling the indicator for marking regions on the steering wheel such that 
a left hand marking region and 
a right hand marking region are marked on the steering wheel, so that a driver positions his hands on the marked regions on the steering wheel for taking over a driving task, 
wherein taking over of the driving task requires the steering wheel to be touched simultaneously with both hands, 
and 
a sensor that is configured to: 
establish that the driver touches 
a left hand touching portion of the steering wheel with his left hand, 
wherein the controller is configured to 
 react thereto by stopping or altering the marking of only the left hand marking region, 
and establish  that the driver touches 
a right hand touching portion of the steering wheel with his right hand, 
wherein the controller is configured to and react thereto by stopping or altering the marking of only the right hand marking region”.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668